Citation Nr: 9911346	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The service medical records contain a statement from William 
I. Dean, M.D., dated in May 1964, in which he reported that 
the veteran had been a "chronic hyperventilator" since age 
10.  Treatment records have not been sought from Dr. Dean.

The service medical records show that on a report of medical 
history completed for induction in February 1964, the veteran 
reported frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, and a drug or narcotic habit.  On pre-induction 
examination in February 1964, it was reported that he had 
received no neuropsychiatric treatment, that "the sleep 
nightmare and worry complaints are minor," and that "the 
amnesia is a loss of memory."  It was found that he did not 
have a disqualifying neuropsychiatric disability.  On 
evaluation at an optometry clinic in January 1966, the 
veteran reported that he had been seeing flashing lights and 
having frequent headaches.  In a report of medical history 
completed for separation from service in March 1966, the 
veteran endorsed items indicating that he had or had had 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, bed wetting, nervous trouble of 
any sort, and any drug or narcotic habit.  It was noted that 
he had a history of narcotic addiction prior to service.  He 
also reported frequent steady frontal headaches with seeing 
lights prior to onset.

In a statement dated in March 1998, a private physicians and 
a private psychologist reported that the veteran had a  
diagnosis of PTSD attributable to Army experiences during 
Vietnam.  These experiences were described as preparing a 
combat training manual and receiving wartime briefings at the 
Command Special Warfare Agency.  They did not elaborate on 
their findings.  The veteran would be competent to report 
such stressors, although, since these stressors are not 
combat related, the grant of service connection would require 
credible supporting evidence of those stressors.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 3.304(f)(1998).

The certificate of the veteran's discharge from service shows 
that his military specialty was as an illustrator.  It does 
not appear that any efforts have been undertaken to obtain 
other credible supporting evidence of the claimed stressors.

The Court has noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 153.  
The Court went on to hold that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further 
examination.

The veteran has not been afforded a VA examination to 
evaluate whether he has PTSD.  The Board finds the report by 
the private physician and psychologist to be inadequate in 
that it does not provide any basis for the conclusions 
reported.

On VA outpatient treatment in January 1995, the veteran 
reported that he had received psychiatric treatment through a 
private psychiatrist New York.  These records are not part of 
the claims folder.

It is also reported that the veteran may be in receipt of 
Social Security benefits.  Records pertaining to the claim 
for these benefits have not been associated with the claims 
folder.  

In a letter dated in October 1997, Joan Baumer, M.D. reported 
that she had treated the veteran for migraine since the mid-
1980s (the Board notes that she reported in November 1993, 
letter that she had only treated the veteran since 1991).  
These treatment records, except for the period from December 
1991 to October 1994, have not been associated with the 
claims folder.  She also reported that he had been followed 
by a clinical psychologist, Dr. Aurbach, at her office for 
treatment of depression.  These records are not part of the 
claims folder. 

As noted above, additional evidentiary and procedural 
development is necessary. Pursuant to VA's duty to assist the 
appellant in the development of facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication pending a remand 
of the case to the RO for further development as follows:

1.  The RO should request that the 
veteran supply the names, addresses, and 
approximate dates of treatment, from all 
sources, VA or non-VA, inpatient or 
outpatient, who have treated him for 
psychiatric symptomatology since his 
separation from service and for 
headaches, both prior to and subsequent 
to service.  After securing any necessary 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports that have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
copies of all outstanding VA treatment 
reports, and records from all of the 
sources of reported treatment noted above 
in the body of this remand, including all 
pertinent records pertaining to any claim 
the veteran has made for benefits from 
the Social Security Administration.

2.  The RO should also request that the 
veteran provide any additional details 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying detail.  The veteran must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.

3.  The RO should attempt to secure the 
veteran's service personnel records and 
to obtain credible supporting evidence 
for the reported stressors from 
appropriate service department sources.  
The veteran should also be invited to 
submit credible supporting evidence of 
his claimed stressors.

4.  Following the above, if the RO finds 
that there is credible supporting 
evidence of any reported stressor, the 
veteran should be afforded an appropriate 
VA psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) including PTSD determined to 
be present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  The examiner 
should review the claims file including a 
copy of this remand prior to completion 
of the examination.  Any further 
indicated special studies to include 
psychology studies and PTSD sub scales 
should be conducted.  Prior to the 
examination, the RO is to inform the 
examiner of the results of its 
determination in paragraph (3) above as 
to the existence of a stressor or 
stressors.

The examiner should report all Axis I and 
II diagnoses present, if any, discuss any 
psychosocial stressors, and resolve any 
conflicts found between the findings and 
the diagnostic findings noted in the 
evidence associated with the claims file.  
If the examiner diagnoses PTSD, the 
examiner should specify the stressor or 
stressors that support that diagnosis.  
The examination report should reflect 
review of pertinent material in the 
claims folder.

5.  If the examiner diagnoses PTSD on the 
basis of an inservice stressor not 
previously considered, the RO should take 
all necessary steps to secure credible 
supporting evidence for that stressor.

5.  The RO should schedule the veteran 
for an appropriate examination to 
determine whether the veteran has 
migraine.  If migraine is found the 
examiner should express an opinion as to 
whether that disability was present in 
service, or pre-existed service.  If it 
pre-existed service, the examiner should 
express an opinion as to whether it 
underwent a permanent increase in 
severity during such service.  All 
appropriate tests and studies should be 
performed.  The claims folder, including 
a copy of this remand, should be reviewed 
by the examiner prior to completing the 
examination.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all relevant laws and 
regulations to include 38 C.F.R. § 
3.304(f) and the diagnostic criteria of 
DSM-III-R and DSM-IV as well as the issue 
of entitlement to service connection for 
migraine headaches.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


